Citation Nr: 0618016	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-19 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from March 1971 to October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for sleep apnea. 


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The clear weight of the most probative and credible 
evidence demonstrates that the veteran's sleep apnea is not 
related to service. 


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  VA notified the veteran of the evidence 
necessary to establish service connection in the December 
2003  rating decision, the May 2004 statement of the case 
(SOC), October 2004 and January 2006 statements of the case 
(SSOC), as well as VCAA compliance letters sent to the 
veteran in March 2003, October 2003 and April 2006.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the October 2003 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  
In this case, although the veteran was not specifically told 
to give VA everything he had pertaining to his claim, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In numerous communications with the VA, the veteran 
was repeatedly put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  

In April 2005, the veteran was not notified of the evidence 
necessary to establish both the disability rating and the 
effective date of any rating, should service connection be 
granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a  statement of the case in January 2006, and 
prior to transfer and certification of the appellant's case 
to the Board, and as described above the content of the 
notice complied or substantially complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has made 
reasonable attempts to obtain all relevant records of the 
veteran's treatment identified by the veteran, including 
private records, VA records of treatment and records on file 
with the Social Security Administration (SSA).  He was also 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO, which was held 
in November 2004, and before a Veterans Law Judge, which he 
declined.  VA has provided examinations of the veteran, and 
sought medical opinions in May, August and September 2003.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim for service connection for sleep apnea.  The 
veteran has not indicated, and the evidence does not show, 
that there are any unobtained records which could possibly 
substantiate his claim.  Therefore, no further assistance to 
the appellant with the development of evidence is required.  

Factual Background

The service medical records appear to be complete.  Sleep 
apnea is not noted during service, although the veteran was 
disciplined several times for falling asleep on duty.  
Notations in the service medical records show that in August 
1972, he was diagnosed with insomnia.  An October 1972 note 
shows that he was sleeping on the job. 

On VA examination in March 1978, the veteran complained of 
poor sleep and trouble falling asleep.  The diagnosis was 
schizophrenia, chronic, undifferentiated type.  

In November 2002, the veteran filed a claim for service 
connection for sleep apnea, submitting copies of his 
disciplinary actions in service for falling asleep, as well 
as copies of motor vehicle accident reports.  He indicated 
that he had fallen asleep several times while driving.

On VA examination in May 2003, the veteran indicated that he 
had problems falling asleep during the daytime prior to 
service when he would fall asleep during school.  He stated 
that the condition was not diagnosed as sleep apnea until 
1994 or 1995 when he participated in a VA sleep study 
program.  The examiner diagnosed sleep apnea.  In August, the 
examiner added that in his opinion, the condition of sleep 
apnea, reported as day time hypersomnolence prior to entering 
service, was less than likely to be related to his military 
service.  In September 2003, after reviewing the claims file 
and all the records, the examiner concluded that it was less 
likely than not that the current condition of a sleep problem 
had its origin during military service.

In a November 2004 personal hearing, the veteran testified 
that the condition he had during service was sleep apnea, 
which was not diagnosed at the time, and that he has 
continued to suffer from the effects of this condition to 
include automobile accidents caused by his falling asleep 
while driving.  He indicated that he was diagnosed with sleep 
apnea in 1994 or 1995, after he went to the VA in Dallas for 
a sleep study.

Legal Criteria and Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 101(16), 1110.  

The medical evidence clearly shows that the veteran's sleep 
apnea was not diagnosed until 1994 or 1995, many years after 
service and that the symptoms shown during service are not 
related to his current diagnosis of sleep apnea.  This was 
the medical opinion of the VA physician obtained in 2003.  
There is no other medical opinion in the claims file relating 
the veteran's sleep apnea to service, and the veteran has not 
indicated that there is one.  

The Board has considered the veteran's statements, and that 
of his wife, regarding the etiology of his sleep apnea; 
however, these are not competent evidence to show that his 
sleep apnea began in service.  Competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2005).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2005).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  It is not shown, or alleged that either the 
veteran or his wife have the necessary medical training or 
knowledge to comment on the etiology of the veteran's medical 
disorders.  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claim for service connection for sleep apnea.  
Here, the determinative issues involve medical causation or a 
medical diagnosis, and consequently competent medical 
evidence is required to support the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2005).


ORDER

Service connection for sleep apnea is denied.




____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


